Case: 1:20-cv-00509-BYP Doc #: 14 Filed: 02/08/21 1 of 2. PageID #: 907




 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 SARAH STIPKOVICH,                                )
                                                  )     CASE NO. 1:20CV0509
                Plaintiff,                        )
                                                  )
                v.                                )     JUDGE BENITA Y. PEARSON
                                                  )
 ANDREW M. SAUL,                                  )
 COMMISSIONER OF                                  )
 SOCIAL SECURITY,                                 )
                                                  )     MEMORANDUM OF OPINION
                Defendant.                        )     AND ORDER



        An Administrative Law Judge (“ALJ”) denied Plaintiff Sarah Stipkovich’s application for

 disability insurance benefits (“DIB”) after a hearing in the above-captioned case. That decision

 became the final determination of the Commissioner of Social Security when the Appeals

 Council denied the request to review the ALJ’s decision. The claimant sought judicial review of

 the Commissioner’s decision, and the Court referred the case to Magistrate Judge Kathleen B.

 Burke for preparation of a report and recommendation pursuant to 28 U.S.C. § 636 and Local

 Rule 72.2(b)(1). On January 21, 2021, the magistrate judge submitted a Report and

 Recommendation (ECF No. 13) recommending that the Court affirm the Commissioner’s

 decision.

        Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

 filed within 14 days after service. Objections to the magistrate judge’s Report were, therefore,

 due on February 4, 2021. Neither party has filed objections, evidencing satisfaction with the
Case: 1:20-cv-00509-BYP Doc #: 14 Filed: 02/08/21 2 of 2. PageID #: 908




 (1:20CV0509)

 magistrate judge’s recommendations. Any further review by this Court would be a duplicative

 and inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813 (6th Cir.

 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human Services, 932 F.2d

 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

        Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.

 The decision of the Commissioner of Social Security is affirmed. Judgment will be entered in

 favor of Defendant.



        IT IS SO ORDERED.


   February 8, 2021                             /s/ Benita Y. Pearson
 Date                                         Benita Y. Pearson
                                              United States District Judge




                                                 2
